Citation Nr: 0504733	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; her son

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1967.  The veteran died in February 2001.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefit currently sought on appeal.  In September 2003, the 
Board remanded the claim for further development.  It was 
returned to the Board in December 2004.

FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in 
February 2001, and lists the immediate cause of death as 
presumed natural causes.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability, and no claim for 
service connection was pending. 

3.  There is no competent medical evidence of record 
establishing a nexus or link between the veteran's death by 
presumed natural causes and his service.

4.  There is no credible supporting evidence that the veteran 
was wounded during low-level flight over Vietnam.

5.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
could be granted caused, hastened, or materially or 
substantially contributed to the veteran's death.



CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 
3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for cause of death.  In this context, 
the Board notes that a substantially complete application was 
received in February 2001.  In June 2004, after its 
adjudication of this claim, but prior to the final 
certification of the appeal to the Board, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  The appellant was further instructed to 
submit any evidence in her possession that pertained to the 
claim.  Thus, the Board finds that the content and timing of 
the June 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).  The Board also notes that by 
letter in December 2004, the appellant notified the Board in 
writing that she had provided VA with all the information and 
evidence she had concerning the claim.  

Service Connection for Cause of Death

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that service connection for post-traumatic stress 
disorder (PTSD) should have been established for the veteran 
during his lifetime, that PTSD subsequently caused the 
veteran's alcoholism, and that alcoholism contributed to his 
death.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Regarding PTSD, VA regulations reflect that symptoms 
attributable to the disorder are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's death certificate indicates he died in February 
2001, and lists the immediate cause of death as presumed 
natural causes.  No autopsy was performed.  

In an April 2003 video conference hearing before the 
undersigned Veterans Law Judge, the appellant and the 
veteran's son testified to events the veteran experienced 
during his Vietnam era service which they believe caused him 
to suffer from PTSD.  Essentially, they testified that during 
the Vietnam war, the veteran was a navigator on a B-47, 
stationed at Eielson Air Force Base in Alaska, and often flew 
missions to the Philippines and the North Pole.  The 
appellant stated that while she and the veteran were dating, 
he would communicate with her regularly in between missions.  
On one occasion, the appellant knew the veteran to be in the 
Philippines.  After having not communicated for a longer than 
normal time, the veteran contacted her and indicated that he 
and other crew members "went over to see the war" at which 
time their B-47 was fired upon.  The veteran stated he had 
sustained injuries to his buttocks and had to recover before 
returning.  

The veteran's son testified that the veteran had also told 
him of the incident.  The veteran had relayed that he had 
been part of a reconnaissance aircraft team which had been 
alerted to a downed fighter jet that had just crashed in 
Vietnam.  The pilot had survived the crash landing, and the 
commander of the veteran's aircraft decided to fly the B-47 
low, directly over the crash site, in an attempt to scare 
away the enemy and give the pilot a better chance of 
escaping.  The veteran's aircraft sustained gunfire, damaging 
the ejection seat in which the veteran sat, and as the 
veteran reported, causing some injury to the veteran himself.  
The veteran told his son that because he could not eject, the 
aircraft was flown back to base, rather than abandoned.  The 
veteran had further told his son that the incident was never 
officially recorded because they were acting against direct 
orders.  The appellant added that in the last years of his 
life, the veteran had vivid nightmares about this event, 
often waking up yelling.  She also believed it to be one of 
the triggering causes of his alcoholism.

As an initial matter, the veteran's DD Form 214, Report of 
Transfer or Discharge, confirms that his military 
occupational specialty was that of navigator.  Available 
personnel records verify that he was stationed at Eielson Air 
Force Base in Alaska as part of a weather reconnaissance 
squadron from March 1965 to January 1967.  

Service medical records dated from October 1960 to June 1967 
are negative for PTSD or other mental disturbances.  They are 
also negative for alcoholism.  Service medical records do 
confirm that in September 1965, the veteran was admitted for 
21 days to the Clark Air Force Base Hospital in the 
Philippines, where he underwent surgery for the drainage of 
an infected perirectal abscess.  The veteran was noted to 
have reported the onset of perianal pain four days prior to 
admission, which he said was aggravated by sustained sitting 
while flying.  Separation examination in June 1967 evaluated 
the anus and rectum as normal.  The surgical drainage of the 
abscess was noted in the medical history, which also 
indicated there had been a full recovery with no recurrence. 

Post service medical records, dated from July 1994 to August 
2000, chronicle the veteran's treatment in both private and 
VA facilities primarily for alcohol dependence.  Records from 
the following sources were secured: Jacksonville, Florida Vet 
Center; Savannah, Georgia VA outpatient clinic; Huntington, 
West Virginia Vet Center and VA Outpatient Clinic; 
Clarksburg, West Virginia VA Outpatient Clinic; two private 
facilities in Savannah, Georgia; and a private hospital in 
St. Augustine, Florida.  Those records relevant to the issue 
on appeal are discussed below.  

In January 1997, the veteran was evaluated at the Savannah VA 
Outpatient Clinic.  He relayed the story of attempting to 
eject from a hit plane over Vietnam.  A "subjective 
diagnosis of PTSD" was noted and the veteran was scheduled 
for follow-up.  In April 1997, the veteran contacted the 
clinic and indicated he would call back when he was ready to 
revisit issues surrounding his service and his experiences in 
Vietnam.

The veteran "presented with symptoms of PTSD" in December 
1998 at the Huntington Vet Center.  Notes by the Readjustment 
Therapist indicated that the veteran described sleeplessness, 
anxiety, intrusive thoughts, nightmares, and depression.  A 
diagnosis of PTSD, chronic, delayed onset was noted.  The 
veteran attended a group therapy session at the Center in 
January 1999.  In December 1999, the veteran's file was 
closed, as the veteran had not been seen in over 60 days. 

Records from the VA Outpatient Clinic in Huntington indicate 
that the veteran was treated for alcohol dependence.  In the 
course of this treatment, a mental health clinic consult was 
requested in June 1999 to "consider PTSD."   Later that 
same month, a diagnosis of PTSD was listed in the veteran's 
record; however, no examination was conducted or treatment 
documented.  The diagnosis was again listed in September 
1999, without evidence of exam or treatment.  

The veteran reported to a private hospital in St. Augustine, 
Florida in September 1999, indicating a history of treatment 
for PTSD by the VA in Jacksonville for 3 years.  Records from 
the Jacksonville Vet Center confirm only rehabilitative 
treatment for alcohol dependence.  

To reiterate, the appellant contends that the veteran had 
PTSD during his lifetime, that PTSD led to the veteran's 
alcoholism, and that alcoholism contributed to his death.  
The Board has carefully considered the assembled evidence 
documenting treatment the veteran received for various 
disorders from July 1994 until his death in February 2001.  
Although PTSD is mentioned in the veteran's treatment 
history, the diagnosis was never established for compensation 
purposes as required by VA regulations.  38 C.F.R. 
§ 3.304(f).  Again, establishing a diagnosis of PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred, as well as a medical nexus 
between the current symptomatology and the specific claimed 
stressor.  

Based on the information provided by the appellant and the 
veteran's son, the RO attempted to confirm the veteran's 
alleged stressor by requesting the veteran's personnel file 
as well as morning reports from July 1965 to October 1965, 
the time period which encompasses the injury the veteran 
claimed to be the root of his PTSD symptoms.  The evidence 
gathered does not establish that the veteran was injured by 
enemy fire while flying over Vietnam.  Service medical 
records confirm only that he had a perianal abscess which he 
attributed to prolonged sitting in aircraft.  The abscess was 
surgically drained and did not reoccur.  Separation 
examination indicated his anus and rectum were normal.  
Furthermore, the veteran's personnel file does not establish 
that the veteran flew in combat conditions over Vietnam.  He 
did receive the VSM (Vietnam Service Medal); but this only 
indicates flight over Vietnam or over Thailand, Laos, or 
Cambodia in direct support of operations in Vietnam.  Rather, 
he was a WB-47E navigator in a weather reconnaissance 
squadron based in Alaska.  Therefore, there is no evidence 
which confirms that he sustained any injuries, only an 
abscess, which was not sustained in any combat situation.  
The alleged stressor has not been credibly supported.  Any 
diagnosis of PTSD appearing in the veteran's rehabilitation 
records, therefore, was not based on sufficient proof of a 
stressor.  Further, notwithstanding the lack of a supported 
stressor, the evidence of record does not establish that the 
veteran's alcoholism was due to PTSD. 

The Board reiterates that it cannot render a decision based 
upon its own unsubstantiated medical conclusions.  See Colvin 
v. Derwinski, supra.  VA regulations require the Board to 
seek a medical opinion where the record contains competent 
evidence of a current diagnosed disability; establishes that 
the veteran suffered an event in service; and indicates that 
the claimed disability may be associated with the established 
event in service.  38 U.S.C. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  In this case, the record does not 
contain credible supporting evidence that the alleged event 
(being wounded by enemy fire in Vietnam) actually occurred.  
Nor is such evidence likely to exist, as the veteran told his 
family that records of the alleged incident were not made.  
In fact, the evidence indicates only that the veteran 
suffered from a perianal abscess due to prolonged sitting.  
Thus, the factual requirements for seeking a medical opinion 
in this case have not been met.

The Board has also considered the appellant's and her son's 
assertions that the veteran suffered from PTSD due to his 
service.  The Board finds that such assertions can be 
afforded no probative weight in the absence of evidence that 
the appellant or her son has the expertise to render opinions 
about medical matters.  Although lay persons are competent to 
testify as to the veteran's in-service experiences and 
symptoms as witnessed by them, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the appellant or her son 
possesses medical knowledge which would render their opinions 
as to etiology and a medical diagnosis competent.
While the Board does not doubt the sincerity of the 
appellant's belief that the veteran's death was related to 
his service, a preponderance of the evidence is against her 
claim for benefits.  The cause of death indicated on the 
death certificate was listed as presumed natural causes.  No 
autopsy was performed to clarify the specific cause.  There 
is no credible evidence which demonstrates that the veteran 
died of a disability which was of service origin.  Therefore, 
the benefit of the doubt provision does not apply.  
Accordingly, entitlement to service connection for the 
veteran's cause of death is not established. 

ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


